EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILTY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Giancana on January 18, 2022.  Please refer to the Examiner-Initiated Interview Summary, Form PTOL-413/413b, included herewith.
The application has been amended as follows:
Claim 1 is amended, as set forth below:

1.  (Currently Amended)  A perfume dispenser comprising: 
a container (1) that is suitable for storing a liquid fragrance product, the container comprising and exterior surface (1a) that has a depression (10), wherein, the depression (10) is formed as a passageway (1c) that passes completely through the container; 
a diffuser article (3) housed in the depression; 
and
a cap (4) which is removable from the container to selectively expose an outlet of the atomizing pump;
wherein, when charged with the liquid fragrance product, the diffuser article is able to effect a controlled release of aromatic molecules.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  
Reference number “10”, representing the disclosed “depression” (see the second and third paragraphs on page 3 of the specification), must be added to at least one of the drawing figures.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art, alone or in combination, did not show or teach a perfume dispenser including the combination of the container having the depression formed as a passageway that passes completely through the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Stein, Dearling, Panzetti, Chandaria et al., Notz et al., Castellani et al. and Ahlm et al., and US Patent Application Publications to Short et al. and Assil, are cited as of interest.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARREN W GORMAN/Primary Examiner, Art Unit 3752